Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 08, 2022

The Court of Appeals hereby passes the following order:

A22D0423. SHANTARIAN COOPER v. ANNIE RAY MAGSALIN.

      Shantarian Cooper and Annie Ray Magsalin are the parents of a minor child,
born in 2015. Cooper filed a legitimation action as to the child in 2019, and the order
in that case included a parenting plan that gave Magsalin sole legal and physical
custody of the child, but provided Cooper with visitation. In 2021, Magsalin filed a
petition for modification of the parenting plan, seeking to terminate Cooper’s contact
with the child. Following a hearing, the trial court granted that petition and on
December 9, 2021, entered an order suspending Cooper’s visitation rights.
Approximately four months later, Cooper filed a motion for reconsideration of the
trial court’s December order. The trial court denied the motion for reconsideration on
April 27, 2022, and Cooper then filed this application for a discretionary appeal on
June 10, 2022. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of the
entry of the order, decision, or judgment sought to be appealed. OCGA § 5-6-35 (d).
This statutory deadline is jurisdictional, and this Court cannot accept an application
for appeal not made in compliance with OCGA § 5-6-35 (d). See In the Interest of B.
R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016) (holding that an appellate court lacks
jurisdiction over an untimely application for discretionary appeal); Hair Restoration
Specialists v. State, 360 Ga. App. 901, 903 (862 SE2d 564) (2021) (compliance with
the discretionary appeals procedure jurisdictional, and failure to comply with that
procedure requires dismissal of the appeal). Moreover, the denial of a motion for
reconsideration of an appealable order or judgment is not itself appealable and the
filing of a motion for reconsideration does not extend the time for filing a
discretionary application for appeal.1 See Bell v. Cohran, 244 Ga. App. 510, 511 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
      Because Cooper’s application was filed six months after the order he seeks to
appeal, we lack jurisdiction to consider it. Accordingly, this application is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/08/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        Even if Cooper could appeal the denial of his motion for reconsideration, his
application would still be untimely, as it was filed 44 days after entry of the trial
court’s order.